             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


LABARRION HARRIS,                            *
                                             ■*


      Plaintiff,                             *
                                             *


            V.                               *                   CV   619-050
                                             ★


JACKSON, Lieutenant, the Black  *
One; BERNARD HILL, Chaplin; and *
GEORGIA DEPARTMENT OF                        *
CORRECTIONS,                                 *
                                             ★


      Defendants.                            *



                                        ORDER




      Before      the   Court      is   Plaintiff's         Motion     to     Voluntarily

Dismiss, which the Court will construe as a notice of voluntary

dismissal.        {Doc.     4.)      Plaintiff      filed    his      notice     prior   to

Defendants       serving    either      an   answer    or    a    motion      for   summary

judgment.      Upon due consideration, the Court finds that dismissal

is    appropriate          under     Federal       Rule      of       Civil     Procedure

41{a)(1)(A)(i).         IT IS THEREFORE ORDERED that Plaintiff's claims

are   DISMISSED     WITHOUT        PREJUDICE.         The   Clerk      is     directed   to


TERMINATE all motions and deadlines and CLOSE this case.


      ORDER ENTERED at Augusta, Georgia, this                               day of June,

2019.




                                                  J. E^ANDpTHALL, /:HIEF JUDGE
                                                  UNITED^TATES DISTRICT COURT
                                                  -SOE^TFT^N DISTRICT OF GEORGIA
